Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission dated 07/28/2020 is duly acknowledged.
	Claims 1 and 2-116 (amendment dated 05/19/2020) were previously canceled by applicants.
Claims 117- 135 have been newly presented on 07/28/2020, and are currently pending in this application. 
Pending Claims 117- 135 are subject to election/restriction as follows:
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 117, 119-125, 128 and 131-133, drawn to “A genetically engineered microorganism converting an alkane substrate to a product…” comprising enzymes that catalyze oxygen-independent activation of an alkane via fumarate addition, as specifically recited in instant claim 117 (taken as first product), classified in C12N 9/0008, C12Y 402/01002, C12Y 603/04004, for examples, and will further depend on the overexpression components engineered in the microorganism.
II. Claims 118, 126, 127, 134 and 135 drawn to “A genetically engineered microorganism converting an alkane substrate to a product…” comprising enzymes that catalyze oxygen-dependent activation of an alkane to a primary alcohol via terminal addition of a hydroxyl group (taken as second product), classified in C12N 9/0006, C12Y 101/00, C12Y 101/01, 113/12, for examples, and will further depend on the overexpression components engineered in the microorganism.
III. Claim 129, drawn to “A method of producing a product…” using the genetically engineered microorganism of claim 118 (taken as a method of using second product), classified in C12P 7/02, for instance.
IV. Claim 130, drawn to “A method of producing a product…” using the genetically engineered microorganism of claim 117 (taken as a method of using first product), classified in C12P 7/24, for instance.
The inventions are independent or distinct, each from the other because:
1.	Inventions of groups I and II are directed to related but patentably distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to distinct genetically engineered microorganisms (as first and second product) that require overexpression from different enzymes that catalyze distinct (i.e. oxygen-independent and oxygen-dependent reactions) enzymatic conversion reactions using different substrates and intermediate products, for instance via formation of a fumarate or an alcohol group. Thus, the products (i.e. microorganisms) of groups I and II, as recited comprise of distinct enzymes and have a materially different design, mode of operation, function, and/or effects/end points.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
2.	Inventions of groups III and IV are directed to related but patentably distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the process inventions of groups III and IV as claimed, are directed to the use of two different products in the form of genetically engineered microorganisms comprising overexpression of distinct enzymes that catalyze conversion of distinct substrates/intermediates to products.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search and examination of all the above groups of distinct inventions as currently claimed by applicants would be time consuming and burdensome for the examiner as it would require search of different unrelated classes and subclasses (see the different groups above) for the distinct products and processes as currently claimed.  The specific concepts and/or limitations searched for one group of invention (see products of groups I and II that require overexpression of different enzymes, for instance) may not necessarily provide the pertinent prior art for the other.  In addition, the search and examination burden for the examiner lies not only in the search of US Patents, but in the search for non-patent literature (NPL) and foreign patents, and examination of the claim language vis-a-vis specification for compliance with the statutes concerning bio-sequences, added new matter, eligibility under 101 guidelines, distinctness of the inventions, written description and scope of enablement, and various application-related double patenting issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Election
This application contains claims directed to the following patentably distinct species as discussed below:
A.	If applicants elect the invention of group I, they are required to elect a single oxygen-independent enzyme reaction sequence catalyzed from the following:
	i. the reaction sequence recited in instant claim 119,
ii. the reaction sequence recited in instant claim 120,
iii.  the reaction sequence recited in instant claim 121,
iv.  the reaction sequence recited in instant claim 122,
v.  the reaction sequence recited in instant claim 123,
vi.  the reaction sequence recited in instant claim 124,
vii.  the reaction sequence recited in instant claim 125,
viii.  the reaction sequence recited in instant claim 131,
ix.  the reaction sequence recited in instant claim 132, and
x.  the reaction sequence recited in instant claim 133.
B.	If applicants elect the invention of group II, they are required to elect a single oxygen-dependent enzyme reaction sequence catalyzed from the following:
i.  the reaction sequence recited in instant claim 126,
ii.  the reaction sequence recited in instant claim 127,
iii.  the reaction sequence recited in instant claim 134, and
iv.  the reaction sequence recited in instant claim 135.
 The species are independent or distinct because each species recited requires different combination(s) of the enzymatic reactions that are catalyzed by distinct enzymes having distinct structure-function components. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, at least claims 117 and 118, as presented are currently deemed generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is a search and/or examination burden for the patentably distinct species as recited in the products of groups I and II because search for one species, or a set of enzymatic reaction(s) and/or concept would not necessarily provide reasonable prior art for the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657